Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 
Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on November 19, 2021. Claims 2 and 7 were canceled and new claims 19-22 are added. Claims 1, 3-6 and 8-22 are now pending in the application.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 15/933,589, now U.S. Patent No. 10,609,690, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Objections
4. 	Claims 4-5, 9-10, 13-14 and 17-18 are objected to because of the following informalities:

	In claim 4, line 1, the amended expression “duration of the time domain resource” is vague and unclear on comparing with the sum of the first and second duration; and leaves the duration of the time domain resource”); thereby rendering the definition of the subject-matter of said claim unclear.
Thus, for the purpose of examination on the merits, the examiner has been made on the assumption as “a duration of the first symbol ...” as below to avoid claim unclear. A clarification is necessary if this assumption is different.
The same objections and observation apply to claims 5, 9-10, 13-14 and 17-18.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


5.	Claims 1, 3-6 and 8-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dina et al. (U.S. 9,763,203; hereinafter refer as ‘Dina’) in view of Lin et al. (U.S. 2014/0369324; hereinafter ‘Lin’).

	- In regard to claims 1 and 6, Dina discloses for the apparatus and method by the terminal device or processor  in the terminal device (for example see processor 408 in wireless device 406 of fig. 4), which comprise
performing, sounding reference signal transmission to a base station in a time domain resource on a carrier (for example see figs. 12-13 and 15; wherein symbols and carriers are disclosed in fig. 2; col. 3, lines 1-27; and sounding reference signal ‘SRS’ transmission by the UE in uplink transmission is disclosed in figs. 12-13 and 15; col. 11, lines 28-32, 37-62; through different Tags/carriers as disclosed in col. 5, line 65 through col. 6, line 20), wherein the carrier is not configured for at least one of physical uplink shared channel transmission or physical uplink control channel transmission (for example see figs. 12-13 and 15; wherein ‘SRS’ and ‘PUSCH and /or PUCCH’ transmissions are parallel transmitted on difference Tags/carriers); and
dropping physical uplink channel transmission to the base station in the time domain resource on the carrier configured for the physical uplink channel transmission, wherein the physical uplink channel transmission is physical uplink shared channel transmission or physical uplink control channel transmission (for example see figs. 12-13 and 15; col. 29, lines 39-57: “... the UE may drop PUCCH signal transmission”; col. 48, line 88 through col. 49, line 3; col. 52, lines 20-24: “... may not transmit the overlapped part of subframe n+1”).
Though, Dina does not explicitly disclose for “first and second carriers” in different tags; however, such limitation lacks thereof from Dina reference is well known and disclosed by Lin.
In an analogous art, Lin discloses for uplink signal sending method and user equipment ‘UE’ applied to the carrier aggregation system (for example see page 1, para 5; page 2, paras 14-16); wherein SRS and PUCCH/PUSCH symbols are transmitted on different tags/carriers, e.g. tags 1 and 2; CC1 and CC2 or “first and second carriers” as disclosed in figs. 7-10; page 2, paras 14-16; and wherein PUSCH is discard on CC1 as disclosed in page 8, para 178 or empties on CC2, e.g. dropping, as disclosed in page 8, para 182.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Lin’s discarding the overlapped PUSCH with SRS in different tags/CCs to the teaching of Dina to improve signal transmission sent on different uplink component carriers overlap in the time domain as disclosed in page 2, paras 14-16.

- Regarding claims 3 and 8, in addition to features recited in base claims 1 and 6 (see rationales discussed above), the combination of Lin and Dina further discloses for exceeding uplink capability of carrier aggregation (for example see Dina: figs. 12-13 and 15; col. 7, lines 60-63; col. 9, lines 21-28; col. 12, lines 12-20: time difference with threshold/ power limit; col. 24, line 57 through col. 25, line 14).
Dina lacks what Lin discloses for uplink signal sending method and user equipment ‘UE’ applied to the carrier aggregation system (for example see page 1, para 5; page 2, paras 14-16); wherein SRS and PUCCH/PUSCH symbols are transmitted on different tags/carriers, e.g. tags 1 first and second carriers” as disclosed in figs. 7-10; page 2, paras 14-16; and wherein PUSCH is discard on CC1 as disclosed in page 8, para 178 or empties on CC2, e.g. dropping, as disclosed in page 8, para 182.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Lin’s discarding the overlapped PUSCH with SRS in different tags/CCs to the teaching of Dina to improve signal transmission sent on different uplink component carriers overlap in the time domain as disclosed in page 2, paras 14-16.

- In regard to claims 4-5 and 9-10, in addition to features recited in base claims 1 and 6 (see rationales discussed above), the combination of Lin and Dina does disclose for duration on time domain and TAGs (for example see Dina: fig. 2; col. 3, lines 1-27; col. 21, lines 12-50; figs. 12-18: ‘different Tags/carriers’; Lin: figs. 3-10, 14-21   ); but fails to explicitly disclose for wherein a duration of the at least one first symbol is more than or equal to a sum of a first duration and a second duration ... by the terminal device. However, such lacking limitations, e.g. the ‘duration of the at least one first symbol is more than or equal to a sum of a first duration and a second duration ...’, would seem to be a matter of system/programmer’s designed choice(s) on contribution different aspects to seek a full protection for a disclosed invention.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate first and second symbols of the carriers into Dinan’s symbols and carriers with a motivation to contribute different aspects for the disclosed invention as matter of system/programmer’s designed choice(s).
Dina lacks what Lin discloses for uplink signal sending method and user equipment ‘UE’ applied to the carrier aggregation system (for example see page 1, para 5; page 2, paras 14-16); first and second carriers” as disclosed in figs. 7-10; page 2, paras 14-16; and wherein PUSCH is discard on CC1 as disclosed in page 8, para 178 or empties on CC2, e.g. dropping, as disclosed in page 8, para 182.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Lin’s discarding the overlapped PUSCH with SRS in different tags/CCs to the teaching of Dina to improve signal transmission sent on different uplink component carriers overlap in the time domain as disclosed in page 2, paras 14-16.

- Regarding claims 19-20, in addition to features recited in base claims 1 and 6 (see rationales discussed above), the combination of Lin and Dina does disclose for wherein the time domain resource comprises the last K symbols in a subframe, wherein K is a positive integer (for example see Dina: fig. 2; col. 3, lines 1-27).
Dina lacks what Lin discloses for uplink signal sending method and user equipment ‘UE’ applied to the carrier aggregation system (for example see page 1, para 5; page 2, paras 14-16); wherein SRS and PUCCH/PUSCH symbols are transmitted on different tags/carriers, e.g. tags 1 and 2; CC1 and CC2 or “first and second carriers” as disclosed in figs. 7-10; page 2, paras 14-16; and wherein PUSCH is discard on CC1 as disclosed in page 8, para 178 or empties on CC2, e.g. dropping, as disclosed in page 8, para 182.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the Lin’s discarding the overlapped PUSCH with SRS in different tags/CCs to the teaching of Dina to improve signal transmission sent on different uplink component carriers overlap in the time domain as disclosed in page 2, paras 14-16.

- Regarding claims 11-18 and 21-22, the combination of Lin and Dina also discloses for an apparatus and method by the base station (for example see base station 400 in fig. 4), which only differs from the method and apparatus as in claims 1, 3-6, 8-10 and 19-20 in terms of the category (base station vs terminal device) and is substantially corresponding to claims 1, 3-6, 8-10 and 19-20 with respect to the technical features (reception vs transmission, etc.), thereof.
Therefore, the same rejection reasoning applies for the same rationales applied to claims 1, 3-6, 8-10 and 19-20 discussed above.

6. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
7.	Applicant’s amendment/arguments filed on 11/19/2021 with respect to claims 1, 3-6 and 8-22 have been considered, but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (U.S. 9,456,424), Kim et al. (U.S. 9,461,793 and U.S. 9,838,179), Webb et al. (U.S. 9,913,237) and Lin et al. (U.S. 10,356,725) are all cited to show system/devices and methods for improving the transmission in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 8, 2022